FILED
                             NOT FOR PUBLICATION                            JUN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PEDRO RAMOS-GONZALEZ,                            No. 07-74177

               Petitioner,                       Agency No. A073-436-681

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Pedro Ramos-Gonzalez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

remand based on ineffective assistance of counsel. We have jurisdiction under 8



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

remand, Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008), and de

novo due process claims, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th

Cir. 2003). We deny the petition for review.

      The BIA did not abuse its discretion in denying Ramos-Gonzalez’s motion

to remand due to ineffective assistance of counsel because he failed to comply with

the requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988),

and the ineffective assistance he alleges is not plain on the face of the record. See

Reyes v. Ashcroft, 358 F.3d 592, 597-99 (9th Cir. 2004). It follows that Ramos-

Gonzalez’s due process claim fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error and prejudice for a petitioner to prevail on a due process

claim).

      PETITION FOR REVIEW DENIED.




                                           2                                    07-74177